Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, cited prior art Inoue (US 20150116266) in view of Lim (US 20140184937) discloses the concept of touch display with controlling of front edge and back edge of display multiplex transition timing, controlling of front edge and back edge of touch scan transition timing, with specific timing relationship between edges of display transition timing and touch transition timing and wherein touch scanning is performed at a part of display timing (see claims rejections, previous office action). However, none of cited prior art in combination discloses specific circuit wherein the OLED touch display device comprises an automatic switching circuit, and the automatic switching circuit comprises a touch oscillator, a display oscillator, a multiplexer and a deglitching unit, the touch oscillator and the display oscillator are coupled to the multiplexer, the multiplexer is coupled to the deglitching unit; in a first operation mode, the multiplexer is configured to automatically switch to the touch oscillator and output a touch driving timing signal provided by the touch oscillator to the deglitching unit, and then the deglitching unit is configured to process the touch driving timing signal and provide the processed touch driving timing signal as an output timing signal; in a second operation mode, the multiplexer is configured to automatically switch to the display oscillator and output a display driving timing signal provided by the display oscillator to the deglitching unit, and then the deglitching unit is configured to process the display driving timing signal and provide the processed display driving timing signal as the output timing signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PEIJIE SHEN/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694